   Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 1 of 18. PageID #: 1



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


  ADAM SAVETT, individually and on                   Case No. :
  behalf of all others similarly situated,

                   Plaintiff,                        CLASS ACTION COMPLAINT

            v.
                                                     DEMAND FOR JURY TRIAL
  GREAT AMERICAN POWER, LLC, a
  Pennsylvania limited liability company,

                   Defendants.


        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Adam Savett (“Savett” or “Plaintiff”) brings this Class Action Complaint

and Demand for Jury Trial (“Complaint”) against Defendant Great American Power,

LLC (“Great American Power”) to: (1) stop its practice of placing calls using “an

artificial or prerecorded voice” to the telephones of consumers nationwide without their

prior express written consent; and (2) obtain redress for all persons injured by its conduct.

Plaintiff Savett alleges as follows upon personal knowledge as to himself and his own

acts and experiences and, as to all other matters, upon information and belief, including

investigation conducted by his attorneys.

                                         PARTIES

       1.        Plaintiff Adam Savett is a natural person and resident of Cuyahoga

County, Ohio.

       2.        Defendant Great American Power is a limited liability company organized

and existing under the laws of the Commonwealth of Pennsylvania. Great American
   Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 2 of 18. PageID #: 2



Power systemically and continuously conducts business throughout this District, the State

of Ohio, and the United States. Great American Power is registered to do business in

Ohio with the Secretary of State and the Public Utility Commission. Great American

Power can be served through its registered agent, Incorp Services, Inc., located at 9435

Waterstone Boulevard, Suite 140, Cincinnati, Ohio 45249.

                             JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the subject matter of this action under 28

U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq. (the “TCPA”), which is a federal statute.

       4.      This Court has personal jurisdiction over Defendant because Defendant

solicits significant consumer business in this District, has entered into contracts in this

District, and a significant portion of the unlawful conduct alleged in this Complaint

occurred in, and/or was directed, to this District. Specifically, Plaintiff received the

prerecorded call at issue on his residential telephone in this District.

       5.      Venue is proper in this District under 28 U.S.C. § 1391(b) because Great

American Power conducts a significant amount of business within this District and

because the wrongful conduct giving rise to this case occurred in, and/or was directed to,

this District. Venue is additionally proper because Plaintiff resides in this District.

                         COMMON ALLEGATIONS OF FACT

       6.      Great American Power is a certified supplier in the Ohio Energy Choice

Program, offering electricity and natural gas to consumers in Ohio.

       7.      In recent years, energy suppliers such as Great American Power have

turned to unsolicited telemarketing to increase their customer bases. Widespread



                                               2
      Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 3 of 18. PageID #: 3



telemarketing is a primary method by which Great American Power solicits new

customers.

         8.      In pursuit of this goal, a company called New Wave Power, LLC (“New

Wave”) initiated prerecorded telemarketing calls to the residential telephone numbers of

Plaintiff and the Class to promote Great American Power in violation of the TCPA. Great

American Power hired New Wave to originate new customers and is liable for its illegal

telemarketing conduct.

         9.      The TCPA prohibits companies, such as Great American Power, from

placing calls using an artificial or prerecorded voice (“prerecorded calls”) when making

calls to residential telephones without first obtaining consent.

         10.     Great American Power has violated, and continues to violate, the TCPA

and its implementing regulations by placing, or having placed on its behalf, prerecorded

calls to residential telephone subscribers (a) who have not expressly consented to

receiving such calls and/or (b) who have expressly requested not to receive such calls.

         11.     As Congress recognized:

         Many customers are outraged over the proliferation of intrusive, nuisance
         calls to their homes from telemarketers…. Banning such automated or
         prerecorded telephone calls to the home, except when the receiving party
         consents to receiving the call or when such calls are necessary in an
         emergency situation affecting the health and safety of the consumer, is the
         only effective means of protecting telephone consumers from this
         nuisance and privacy invasion.1

         12.     Senator Larry Pressler, one of the original drafters of the TCPA, explained

the need for the TCPA by observing that “[u]nlike other communications media, the

telephone commands our instan[t] attention. Junk mail can be thrown away. Television



1
    Pub. L. No. 102-243 § 2(6, 12) (1991), codified at 47 U.S.C. § 227.
                                              3
    Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 4 of 18. PageID #: 4



commercials can be turned off. The telephone demands to be answered.” 137 Cong. Rec.

S18785 (daily ed. Nov. 27, 1991) (statement of Sen. Pressler).

       13.     As explained by the Federal Communications Commission (“FCC”)2, the

TCPA requires “prior express written consent for all autodialed or prerecorded

telemarketing calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-

278, FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

       14.     Yet, in violation of this rule, Defendant fails to obtain any prior express

written consent to place prerecorded calls to consumers’ residential telephone numbers.

       15.     In response to the liability risk associated with the TCPA, numerous

commercially available services exist to help companies that call others using

prerecorded voices, such as Defendant, to identify residential subscribers and otherwise

ensure that calls are only made to consenting consumers. For instance, companies such as

Infutor, Nextmark List, and Contact Center Compliance advertise their ability to instantly

identify and flag disconnected telephone numbers from residential telephone number data

lists on a recurring basis (such as weekly or monthly). This type of service can identify

disconnected numbers before they are recycled, thereby alerting mobile marketers that

any consent associated with those telephone numbers has been terminated.

       16.     Despite the FCC’s ruling, the industry guidelines, and the commercial

availability of programs that help callers filter out non-consenting numbers, Defendant




2
 The FCC is the federal agency given the administrative authority to interpret and
enforce the TCPA. 47 U.S.C. § 227(b)(2).
                                             4
    Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 5 of 18. PageID #: 5



fails to take the necessary steps to ensure that its prerecorded calls are placed only to

consenting recipients.

          17.   Rather, to increase revenue and skirt additional costs, Defendant simply

ignores the law when contacting individuals via prerecorded calls to their residential

telephones.

          18.   Indeed, Great American Power has already been sued multiple times for

alleged TCPA violations,3 and has entered into a number of settlements with state

regulators regarding allegedly misleading or deceptive marketing practices.4

          19.   Great American Power’s marketing practices have long been under

scrutiny. Since 2013, Great American Power has entered into at least three settlements

regarding sales and marketing practices with the Pennsylvania Public Utility Commission

alone.5

          20.   Defendant knows or should know that its prerecorded calls are placed to

non-consenting residential telephone subscribers. Ultimately, Defendant is responsible

for verifying telephone number ownership and obtaining consent before placing

prerecorded calls to residential telephone subscribers.




3
  See Frey v. Great American Power, LLC et ano., No. 1:19-cv-02450 (N.D. Ga. filed
May 29, 2019); Lechuga v. Great American Power, LLC, No. 1:19-cv-05989 (N.D. Ill.
filed Sept. 6, 2019).
4
  See e.g. “PUC Fines Great American Power LLC $10,000 for Violations Regarding
Marketing Practices” available at
http://www.puc.pa.gov/about_puc/press_releases.aspx?ShowPR=3235; “PUC Approves
Settlement with Great American Power LLC; Directs Revisions to Electric Supplier’s
Marketing and Sales Practices” available at
http://www.puc.pa.gov/about_puc/press_releases.aspx?ShowPR=3846
5
  Id. See also “PUC Approves Settlement Agreement with Great American Power LLC
Concerning Company’s Sales and Marketing Practices” available at
http://www.puc.pa.gov/about_puc/press_releases.aspx?ShowPR=4239
                                              5
   Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 6 of 18. PageID #: 6



       21.     Defendant was, and is, aware that its unsolicited prerecorded calls were,

and are, unauthorized as it fails to obtain prior express written consent before placing

those calls to consumers. Ultimately, consumers are forced to bear the costs of receiving

these unsolicited prerecorded calls.

       22.     By placing the unsolicited prerecorded calls at issue in this Complaint,

Defendant caused Plaintiff and the other members of the Class actual harm and

cognizable legal injury. This includes the aggravation, nuisance, and invasions of privacy

that result from the sending and receipt of such prerecorded calls, a loss of value realized

for the monies consumers paid to their carriers for the receipt of such prerecorded calls,

and a loss of the use and enjoyment of their phones, including wear and tear to the related

data, memory, software, hardware, and battery components, among other harms.

       23.     In response to Defendant’s unlawful conduct, Plaintiff filed this action

seeking (a) an injunction requiring Defendant to cease all unsolicited prerecorded calling

activities and, (b) an award of actual or statutory damages to the members of the Class

under the TCPA, together with costs and reasonable attorneys’ fees.

                FACTS SPECIFIC TO PLAINTIFF ADAM SAVETT

       24.     Plaintiff Savett is the registered account owner and regular user of a voice

over internet protocol (VoIP) telephone number 610-xxx-4550.

       25.     On October 4, 2019 at 6:26 pm, Plaintiff received an unsolicited, pre-

recorded phone call on his VoIP telephone number from, or on behalf, of Defendant.

       26.     The October 4, 2019 call used a pre-recorded voice and stated that New

Wave was calling to offer Plaintiff discounted electricity and natural gas.




                                             6
   Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 7 of 18. PageID #: 7



       27.     Plaintiff pressed “1” to speak with a live person and was connected with

one of New Wave’s telephone representatives.

       28.     New Wave’s phone representative asked Plaintiff for his electricity billing

account number, asked if Plaintiff received any government assistance with his electric

bill, confirmed that Great American Power would be the electricity supplier, and

provided Great American Power’s customer service phone number.

       29.     Plaintiff has never provided prior express written consent to Defendant to

receive prerecorded calls to him on the 610-xxx-4550 number.

       30.     Defendant failed to obtain prior express written consent that included, as

required by 47 C.F.R. § 64.1200(f)(8)(i) a “clear and conspicuous” disclosure informing

the person signing that:

       (A) By executing the agreement, such person authorizes the seller to
       deliver or cause to be delivered to the signatory telemarketing calls using
       an automatic telephone dialing system or an artificial or prerecorded
       voice; and

       (B) The person is not required to sign the agreement (directly or
       indirectly), or agree to enter into such an agreement as a condition of
       purchasing any property, goods, or services.

       31.     By placing the prerecorded calls as alleged herein, Defendant has caused

consumers actual harm in the form of annoyance, nuisance, and invasion of privacy. In

addition, the prerecorded call disturbed Plaintiff’s use and enjoyment of his phone, in

addition to the wear and tear on the phone’s hardware (including the phone’s battery) and

the consumption of memory on Plaintiff’s phone.

       32.     In order to redress these injuries, Plaintiff, on behalf of himself and the

other members of the Class, brings suit under the Telephone Consumer Protection Act,




                                              7
   Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 8 of 18. PageID #: 8



47 U.S.C. § 227, et seq., which prohibits unsolicited prerecorded calls to residential

telephones.

       33.       On behalf of the Class, Plaintiff seeks an injunction requiring Defendants

to cease all unsolicited pre-recorded calling activities and an award of actual or statutory

damages to the class members, together with costs and reasonable attorneys’ fees.

 GREAT AMERICAN POWER’S LIABILITY FOR TELEMARKETING CALLS

       34.       Great American Power is a “person,” as defined by 47 U.S.C. § 153(39).

       35.       The FCC is tasked with promulgating rules and orders related to

enforcement of the TCPA. See 47 U.S.C. § 227(b)(2).

       36.       The FCC has explained that its “rules generally establish that the party on

whose behalf a solicitation is made bears ultimate responsibility for any violations.” See

In re Rules & Regulations Implementing the TCPA, 10 FCC Rcd. 12391, 12397 (1995).

       37.       In its January 4, 2008 ruling, the FCC reiterated that a company on whose

behalf a telephone call is made bears the responsibility for any violations. In re Rules and

Regulations Implementing the TCPA, CG Docket No. 02-278, FCC 07-232, Declaratory

Ruling, ¶ 10 (Jan. 4, 2008) (specifically recognizing “on behalf of” liability in the context

of an autodialed or prerecorded message call sent to a consumer by a third party on

another entity’s behalf under 47 U.S.C. § 227(b)).

       38.       On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers such as Great American Power may not avoid liability by outsourcing

telemarketing:

       [A]llowing the seller to avoid potential liability by outsourcing its
       telemarketing activities to unsupervised third parties would leave
       consumers in many cases without an effective remedy for telemarketing
       intrusions. This would particularly be so if the telemarketers were

                                              8
   Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 9 of 18. PageID #: 9



       judgment proof, unidentifiable, or located outside the United States, as is
       often the case. Even where third-party telemarketers are identifiable,
       solvent, and amenable to judgment limiting liability to the telemarketer
       that physically places the call would make enforcement in many cases
       substantially more expensive and less efficient, since consumers (or law
       enforcement agencies) would be required to sue each marketer separately
       in order to obtain effective relief. As the FTC noted, because “[s]ellers
       may have thousands of ‘independent’ marketers, suing one or a few of
       them is unlikely to make a substantive difference for consumer privacy.”

In re Joint Petition Filed by DISH Network, 28 FCC Rcd. 6574, 6588 (¶ 37) (2013)

(“May 2013 FCC Ruling”) (internal citations omitted).

       39.     More specifically, the May 2013 FCC Ruling held that, even in the

absence of evidence of a formal contractual relationship between the seller and the

telemarketer, a seller is liable for telemarketing calls if the telemarketer “has apparent (if

not actual) authority” to make the calls. Id. at 6586 (¶ 34).

       40.     The May 2013 FCC Ruling rejected a narrow view of TCPA liability,

including the assertion that a seller’s liability requires a finding of formal agency and

immediate direction and control over the third-party who placed the telemarketing call.

Id. at 6587 n.107.

       41.     The May 2013 FCC Ruling further clarifies the circumstances under

which a telemarketer has apparent authority:

       [A]pparent authority may be supported by evidence that the seller allows
       the outside sales entity access to information and systems that normally
       would be within the seller’s exclusive control, including: access to
       detailed information regarding the nature and pricing of the seller’s
       products and services or to the seller’s customer information. The ability
       by the outside sales entity to enter consumer information into the seller’s
       sales or customer systems, as well as the authority to use the seller’s trade
       name, trademark and service mark may also be relevant. It may also be
       persuasive that the seller approved, wrote or reviewed the outside entity’s
       telemarketing scripts. Finally, a seller would be responsible under the
       TCPA for the unauthorized conduct of a third-party telemarketer that is
       otherwise authorized to market on the seller’s behalf if the seller knew (or

                                               9
  Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 10 of 18. PageID #: 10



       reasonably should have known) that the telemarketer was violating the
       TCPA on the seller’s behalf and the seller failed to take effective steps
       within its power to force the telemarketer to cease that conduct.

Id. at 6592 (¶ 46)

       42.     Great American Power is legally responsible for ensuring that the

company that made the calls complied with the TCPA, even if Great American Power did

not itself make the calls.

       43.     Great American Power knowingly and actively accepted business that

originated through the illegal telemarketing calls from the company that made the calls.

       44.     In fact, Great American Power accepted the business stemming from

illegal calls made by New Wave even though it had previously received complaints

alleging that the third parties working on its behalf were violating the TCPA.

       45.     Despite these facts, Great American Power has continued to fail to

monitor the third parties operating on its behalf.

       46.     By hiring a company to make calls on its behalf, Great American Power

“manifest[ed] assent to another person … that the agent shall act on the principal’s behalf

and subject to the principal’s control” as described in the Restatement (Third) of Agency.

       47.     Moreover, Great American Power maintained interim control over the

actions of the party that made the calls.

       48.     For example, Great American Power had absolute control over whether,

and under what circumstances, it would accept a customer.

       49.     Furthermore, Great American Power had day-to-day control over the

actions of the calling party, including the ability to prohibit it from using a pre-recorded

message to contact potential customers of Great American Power.



                                             10
  Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 11 of 18. PageID #: 11



       50.     Additionally, Great American Power restricted the geographic location of

the calls made by the company promoting Great American Power.

       51.     Great American Power also gave interim instructions to the company that

made the calls by providing the volume of calling and contracts it would purchase.

       52.     Moreover, Great American Power instructed the calling party to transfer

potential customers over to a third-party verification company that Great American

Power had hired to complete the sign-up process.

       53.     In other words, Great American Power allows its vendors to bind Great

American Power in contract following an illegal telemarketing call, such as the ones

Plaintiff received.

       54.     Finally, the May 2013 FCC Ruling states that called parties may obtain

“evidence of these kinds of relationships … through discovery, if they are not

independently privy to such information.” Id. at 6592-593 (¶ 46). Moreover, evidence of

circumstances pointing to apparent authority on behalf of the telemarketer “should be

sufficient to place upon the seller the burden demonstrating that a reasonable consumer

would not sensibly assume that the telemarketer was acting as the seller’s authorized

agent.” Id. at 6593 (¶ 46).

                               CLASS ALLEGATIONS

       55.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure

23(b)(2) and 23(b)(3) on behalf of himself and all others similarly situated and seeks

certification of the following Class:




                                            11
  Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 12 of 18. PageID #: 12



        Robocall No Consent Class: All persons in the United States who from a
        date four years prior to the filing of the initial complaint to the present: (1)
        Defendants (or a third person acting on behalf of Defendants) called; (2)
        on the person’s residential telephone number using an artificial or
        prerecorded voice; and (3) for whom Defendants lacked prior express
        consent to call that residential telephone number at the time the call was
        made.

        56.      The following people are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant,

Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which the

Defendant or its parents have a controlling interest, and its current or former employees,

officers and directors; (3) persons who properly execute and file a timely request for

exclusion from the Class; (4) persons whose claims in this matter have been finally

adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendant’s

counsel; and (6) the legal representatives, successors, and assigns of any such excluded

persons.

        57.      Plaintiff anticipates the need to amend the definition of the Class

following class discovery, including discovery revealing the manner by which Defendant

claims it obtained prior express consent to place autodialed and/or pre-recorded calls to

the Plaintiff.

        58.      Numerosity: The exact number of members within the Class is unknown

and not available to Plaintiff at this time, but it is clear that individual joinder is

impracticable. On information and belief, Defendant has placed unsolicited calls to

hundreds or thousands of consumers who fall into the definition of the Class. Members of

the Class can be identified through Defendants’ records.




                                               12
  Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 13 of 18. PageID #: 13



       59.     Typicality: Plaintiff’s claims are typical of the claims of other members of

the Class in that Plaintiff and the members of the Class sustained damages arising out of

Defendant’s uniform wrongful conduct, namely its unauthorized telemarketing calls.

Plaintiff is a member of the Class defined herein, and if Plaintiff is able to recover for the

claims set forth in this Complaint, then the other members of the Class will have a right

to recover as well.

       60.     Adequate Representation: Plaintiff will fairly and adequately represent

and protect the interests of the Class and has retained counsel competent and experienced

in complex class actions, including class actions under the TCPA and related statutes.

Plaintiff has no conflicts with, or interests antagonistic to, those of the Class, and

Defendant has no defenses unique to Plaintiff.

       61.     Commonality and Predominance: There are many questions of law and

fact common to the claims of Plaintiff and the Class, and those questions predominate

over any questions that may affect individual members of the Class. Common questions

for the Class include, but are not necessarily limited to the following:

   a) Whether Great American Power is liable for the conduct of its third-party vendor;

   b) Whether Defendant made calls, or had calls made on its behalf and for its benefit,

       with a prerecorded message;

   c) Whether Defendant’s conduct constitutes a violation of the TCPA;

   d) Whether Defendant utilized an artificial or prerecorded voice to place calls to

       members of the Class;

   e) Whether members of the Class are entitled to statutory and treble damages based

       on the willfulness of Defendant’s conduct;



                                              13
  Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 14 of 18. PageID #: 14



   f) Whether Defendant obtained prior express consent to contact any class members;

   g) Whether Defendant’s calls constitute telemarketing or were dual purpose

       messages; and

   h) To the extent Defendant’s conduct does not constitute telemarketing, whether

       Defendant obtained prior express oral consent to contact any class members.

       62.     Superiority: This case is also appropriate for class certification because

class proceedings are superior to all other available methods for the fair and efficient

adjudication of this controversy. Joinder of all parties is impracticable, and the damages

suffered by the individual members of the Class will likely be relatively small, especially

given the burden and expense of individual prosecution of the complex litigation

necessitated by Defendant’s actions. Thus, it would be virtually impossible for the

individual members of the Class to obtain effective relief from Defendant’s misconduct.

Even if members of the Class could sustain such individual litigation, it would still not be

preferable to a class action. Individual litigation would increase the delay and expense to

all parties due to the complex legal and factual controversies presented in this Complaint.

By contrast, a class action presents far fewer management difficulties and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision by a

single Court. Economies of time, effort and expense will be fostered and uniformity of

decisions ensured.

       63.     Adequate notice can be given to the members of the Class directly using

information maintained in Defendant’s records or through notice by publication.




                                             14
  Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 15 of 18. PageID #: 15



                              FIRST CAUSE OF ACTION
                          Telephone Consumer Protection Act
                              (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff and the Robocall No Consent Class)

       64.       Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

       65.       Defendant and/or its agents placed unsolicited calls to residential

telephone numbers belonging to Plaintiff and the other members of the Robocall No

Consent Class.

       66.       These calls were made without the prior express written consent of the

Plaintiff and the other members of the Robocall No Consent Class to receive such calls.

       67.       These calls, including those to Plaintiff, utilized an artificial or

prerecorded voice.

       68.       To the extent prior written express consent was required, Defendant failed

to obtain prior written express consent that disclosed to the consumer that agreeing to

receive pre-recorded calls was not a condition of purchase or use of any goods or service.

Neither was oral consent provided.

       69.       To the extent Great American Power’s agent, New Wave, placed the calls

at issue, Great American Power’s agent acted with actual or apparent authority and/or in

accordance with a contract between Great American Power and its agent, New Wave.

Great American Power’s agent acted under Great American Power’s control and for Great

American Power’s benefit and/or with Great American Power’s knowledge and approval.

Great American Power controlled its agent and knew about, and received the benefits of,

the agent’s calling activities. Great American Power ratified the agent’s conduct with

respect to the placing of such calls.

                                                15
  Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 16 of 18. PageID #: 16



         70.   Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(B). As a result of

Defendant’s conduct, Plaintiff and the other members of the Robocall No Consent Class

are each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages

for each violation of such act.

         71.   In the event that the Court determines that Defendant’s conduct was wilful

and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory

damages recoverable by Plaintiff and the other members of the Robocall No Consent

Class.

                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Adam Savett, individually and on behalf of the Class,

prays for the following relief:

         1.    An order certifying this case as a class action on behalf of the Class as

defined above; appointing Savett as the representative of the Class and appointing his

attorneys as Class Counsel;

         2.    An award of actual and statutory damages to be paid into a common fund

for the benefit of Plaintiff and the Class;

         3.    An order declaring that Defendant’s actions, as set out above, violate the

TCPA;

         4.    An order requiring Defendant to disgorge any ill-gotten funds acquired as

a result of its unlawful telephone calling practices;

         5.    An order requiring Defendant to identify any third-party involved in the

prerecorded calling as set out above, as well as the terms of any contract or compensation

arrangement it has with such third parties;



                                              16
  Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 17 of 18. PageID #: 17



       6.      An injunction requiring Defendant to cease all unsolicited prerecorded

calling activities, and otherwise protecting the interests of the Class;

       7.      An injunction prohibiting Defendant from contracting with any third-party

for marketing purposes until it establishes and implements policies and procedures for

ensuring the third-party’s compliance with the TCPA;

       8.      An award of reasonable attorneys’ fees and costs to be paid out of the

common fund prayed for above; and

       9.      Such further and other relief as the Court deems necessary.


                                     JURY DEMAND

       Plaintiff requests a trial by jury of all claims that can be so tried.

                                               ADAM SAVETT, individually and on
                                               behalf of a Class of similarly situated
                                               individuals


Dated: January 8, 2020                         By: /s/ Katrina Carroll
                                               Katrina Carroll
                                               kcarroll@carlsonlynch.com
                                               Kyle A. Shamberg* (to be admitted PHV)
                                               kshamberg@carlsonlynch.com
                                               CARLSON LYNCH, LLP
                                               111 W. Washington Street, Suite 1240
                                               Chicago, Illinois 60602
                                               Telephone: (312) 750-1265




                                              17
Case: 1:20-cv-00042-DCN Doc #: 1 Filed: 01/08/20 18 of 18. PageID #: 18




                                   Daniel R. Karon
                                   KARON LLC
                                   700 W. St. Clair Ave.
                                   Ste. 200
                                   Cleveland, Ohio 44113
                                   216.622.1851 |
                                   dkaron@karonllc.com |

                                   Attorneys for Plaintiff and the Putative
                                   Class




                                  18
